Citation Nr: 0834185	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  02-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for a service 
connected eye disorder, excision chalazion of both upper eye 
lids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to August 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that assigned a noncompensable disability rating 
for eye disorder, claimed as excision chalazion, both upper 
eye lids, after granting service connection for the same.  
The veteran appealed the assigned rating, and the case was 
referred to the Board for appellate review. 

In his December 2003 VA Form 9, the veteran requested a 
hearing at a local VA office before a member of the Board.  A 
hearing was scheduled for September 2006.  However, the 
veteran failed to appear for the hearing.  As the claims file 
contains no request for postponement prior to the date of the 
hearing nor has the veteran attempted to show good cause for 
his failure to appear, the Board will consider the veteran's 
request for a hearing as withdrawn.  38 C.F.R. § 20.704(d).

In May 2007 the Board remanded the veteran's claim for an 
updated VCAA notice letter and a VA examination.  Pursuant to 
the Board's remand instructions, the veteran was sent a 
notice letter in June 2007 and scheduled for a VA examination 
in May 2008.  Thus, the Board finds that its remand 
instructions were complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  The veteran's claim 
was re-adjudicated by the Appeals Management Center (AMC) in 
an April 2008 supplemental statement of the case, and the 
veteran's claims have been returned to the Board for further 
review.  


FINDING OF FACT

The veteran's eye disorder, excision chalazion of both upper 
eye lids, is not manifested by impaired vision or any 
disabling residuals. 

CONCLUSION OF LAW

The criteria for a compensable rating for an eye disorder, 
excision chalazion of both upper eye lids, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.84a, Diagnostic Code 6015 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for an eye disorder, claimed as excision chalazion, both 
upper eye lids.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the existing notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Moreover, since VA's notice criteria was satisfied 
because the RO granted the veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 2008).

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through March 
2006 are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran VA examinations in May 2008, 
April 2004 and March 2003 to evaluate his eye disorder.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

The service-connected eye disorder of both eyes, excision 
chalazion, is currently rated by analogy under 38 C.F.R. § 
4.84a, Diagnostic Code 6015 for new growths, benign, of the 
eyeball and adnexa, other than superficial.  See 38 C.F.R. § 
4.20 (2007).  A minimum 10 per rating is assigned for 
impaired vision.  If healed, the condition is rated on any 
residuals thereof.  C.F.R. § 4.84a, Diagnostic Code 6015.

In considering the laws and regulations as set fourth above, 
the Board finds that the veteran is not entitled to a 
compensable evaluation for his eye disorder, claimed as 
excision chalazion, both upper eye lids.  The medical 
evidence of record does not reflect that the veteran has 
impaired vision or any chronic residuals related thereto.  In 
this regard, the veteran underwent a VA examination in May 
2008.  The May 2008 VA examiner noted that the veteran had no 
vision complaints, except for occasional near-vision blur.  
However, the veteran's vision was reported to be 20/20 in 
each eye, and the examiner reported that no chalazion or 
other eyelid abnormalities were present.  Confrontation 
visual fields were normal.  Thus, the examiner concluded that 
the veteran had no currently manifested eye conditions 
related to or manifestations of the excision chalazion of 
both upper eyelids.  However, the examiner did note possible 
glaucoma based on optic nerve cupping asymmetry and race.  

At the time of the May 2008 VA examination, the veteran's 
claims file was unavailable.  Therefore, later that same 
month, the May 2008 VA examiner reviewed the veteran's claims 
file in conjunction with his examination findings and 
rendered an addendum to the May 2008 VA examination report.  
After a thorough review of the veteran's claims file, the 
examiner affirmed his conclusion that the veteran had no 
currently manifested eye conditions related to the excision 
of chalazion in both upper eyelids during service.  The 
examiner continued that the veteran's eye condition of 
suspected glaucoma was, in his opinion, not related to a 
manifestation of the excision of chalazion in both upper 
eyelids during service. 

Similar findings/conclusions were made in the April 2004 and 
March 2002 VA examination reports.  Specifically, the April 
2004 VA examiner concluded that the veteran had no 
complications of any kind since his in-service chalazion 
removal. The March 2002 VA examiner concluded that the 
veteran had no abnormalities of the eyes which might 
represent recurrent chalazion or sequelae of chalazion 
excision, and that the refractive error experienced by the 
veteran was more likely developmental in origin.  VA 
treatment records do not contradict the essentially negative 
findings of these three examination reports.

Thus, the medical evidence of record does not establish that 
the veteran suffers from impaired vision or any residuals 
from his excision chalazion, both upper eye lids.  Therefore, 
the Board finds that the veteran is not entitled to a 
compensable evaluation for his eye disorder, excision 
chalazion of both upper eye lids, at anytime during the 
appeal period.  See Fenderson. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected eye disorder, 
excision chalazion of both upper eyelids, has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  The medical 
evidence of record does not indicate that the veteran's 
disability has any affect on his occupation, nor has the 
veteran claimed such.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected disability 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to an initial compensable rating for a service-
connected eye disorder, excision chalazion of both upper 
eyelids, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


